Exhibit 10.4

[g37462kd01i001.gif]METABASIS THERAPEUTICS, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

Adopted by Board on May 6, 2004

Approved by Stockholders on May 10, 2004

Amendment Adopted by Board on January 17, 2007

1.             PURPOSE.

(a)           The purpose of the Plan is to provide a means by which Employees
of the Company and certain designated Related Corporations may be given an
opportunity to purchase shares of the Common Stock of the Company.

(b)           The Company, by means of the Plan, seeks to retain the services of
such Employees, to secure and retain the services of new Employees and to
provide incentives for such persons to exert maximum efforts for the success of
the Company and its Related Corporations.

(c)           The Company intends that the Purchase Rights be considered options
issued under an Employee Stock Purchase Plan.

2.             DEFINITIONS.

As used in the Plan and any Offering, unless otherwise specified, the following
terms have the meanings set forth below:

(a)           “Board” means the Board of Directors of the Company.

(b)           “Code” means the Internal Revenue Code of 1986, as amended.

(c)           “Committee” means a committee appointed by the Board in accordance
with Section 3(c) of the Plan.

(d)           “Common Stock” means the common stock of the Company.

(e)           “Company” means Metabasis Therapeutics, Inc., a Delaware 
corporation.

(f)            “Contributions” means the payroll deductions and other additional
payments that a Participant contributes to fund the exercise of a Purchase
Right. A Participant may make payments not through payroll deductions only if
specifically provided for in the Offering, and then only if the Participant has
not already had the maximum permitted amount withheld through payroll deductions
during the Offering.

(g)           “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

1


--------------------------------------------------------------------------------


(i)            a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company;

(ii)           a sale or other disposition of at least 90% of the outstanding
securities of the Company;

(iii)         a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)          a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(h)           “Director” means a member of the Board.

(i)            “Eligible Employee” means an Employee who meets the requirements
set forth in the Offering for eligibility to participate in the Offering,
provided that such Employee also meets the requirements for eligibility to
participate set forth in the Plan.

(j)            “Employee” means any person, including Officers and Directors,
who is employed for purposes of Section 423(b)(4) of the Code by the Company or
a Related Corporation.  Neither service as a Director nor payment of a
director’s fee shall be sufficient to make an individual an Employee of the
Company or a Related Corporation.

(k)           “Employee Stock Purchase Plan” means a plan that grants Purchase
Rights intended to be options issued under an “employee stock purchase plan,” as
that term is defined in Section 423(b) of the Code.

(l)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(m)          “Fair Market Value” means, as of any date, the value of a security
determined as follows:

(i)            If the security is listed on any established stock exchange, the
Fair Market Value of the security shall be the closing sales price for such
security (or the closing bid, if no sales were reported, and in each case
rounded up where necessary to the nearest whole cent) as quoted on such exchange
(or the exchange with the greatest volume of trading in the relevant security of
the Company) on the day of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable.  Unless otherwise provided by
the Board, if there is no closing sales price (or closing bid, if no sales were
reported) for the relevant security on the day of determination, then the Fair
Market Value shall be the closing sales price (or the closing bid, if no sales
were reported, and in each case rounded up where necessary to the nearest whole
cent) on the last preceding date for which such quotation exists.

(ii)           In the absence of such market for a security, the Fair Market
Value shall be determined in good faith by the Board.

2


--------------------------------------------------------------------------------


(n)           “Offering” means the grant of Purchase Rights to purchase shares
of Common Stock under the Plan to Eligible Employees.

(o)           “Offering Date” means a date selected by the Board for an Offering
to commence.

(p)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(q)           “Participant” means an Eligible Employee who holds an outstanding
Purchase Right granted pursuant to the Plan.

(r)           “Plan” means this Metabasis Therapeutics, Inc. 2004 Employee Stock
Purchase Plan.

(s)           “Purchase Date” means one or more dates during an Offering
established by the Board on which Purchase Rights shall be exercised and as of
which purchases of shares of Common Stock shall be carried out in accordance
with such Offering.

(t)            “Purchase Period” means a period of time specified within an
Offering beginning on the Offering Date or on the next day following a Purchase
Date within an Offering and ending on a Purchase Date.  An Offering may consist
of one or more Purchase Periods.

(u)           “Purchase Right” means an option to purchase shares of Common
Stock granted pursuant to the Plan.

(v)            “Related Corporation” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(w)           “Securities Act” means the Securities Act of 1933, as amended.

(x)           “Trading Day” means any day on which the exchange on which shares
of Common Stock are listed is open for trading.

3.             ADMINISTRATION.

(a)           The Board shall administer the Plan unless and until the Board
delegates administration to a Committee, as provided in Section 3(c).  Whether
or not the Board has delegated administration, the Board shall have the final
power to determine all questions of policy and expediency that may arise in the
administration of the Plan.

(b)           The Board (or the Committee) shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

(i)            To determine when and how Purchase Rights to purchase shares of
Common Stock shall be granted and the provisions of each Offering of such
Purchase Rights (which need not be identical).

3


--------------------------------------------------------------------------------


(ii)           To designate from time to time which Related Corporations of the
Company shall be eligible to participate in the Plan.

(iii)         To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for the administration of the
Plan.  The Board, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan, in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.

(iv)          To amend the Plan as provided in Section 15.

(v)            Generally, to exercise such powers and to perform such acts as it
deems necessary or expedient to promote the best interests of the Company and
its Related Corporations and to carry out the intent that the Plan be treated as
an Employee Stock Purchase Plan.

(c)           The Board may delegate administration of the Plan to a Committee
of the Board composed of one or more members of the Board.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.  The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.  If administration is delegated to a Committee, references to the
Board in this Plan and in the Offering document shall thereafter be deemed to be
to the Board or the Committee, as the case may be.

(d)           All determinations, interpretations and constructions made by the
Board in good faith shall not be subject to review by any person and shall be
final, binding and conclusive on all persons.

4.             SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

Subject to the provisions of paragraph 14 relating to adjustments upon changes
in stock, the stock that may be sold pursuant to Purchase Rights granted under
the Plan shall not exceed in the aggregate 500,000 shares of the Common Stock,
plus an annual increase to be added on the first day of the fiscal year of the
Company for a period commencing on the first day of the fiscal year that begins
on January 1, 2005 and ending on (and including) the first day of the fiscal
year that begins on January 1, 2014 (each such day, a “Calculation Date”), equal
to the lesser of (i) 1% of the fully diluted (i.e. assuming exercise for or
conversion into Common Stock of all then outstanding options, warrants and
convertible securities of the Company) shares of Common Stock outstanding on
each such Calculation Date (rounded down to the nearest whole share); or (ii)
500,000 shares of Common Stock.  Notwithstanding the foregoing, the Board may
act, prior to the first day of any fiscal year of the Company, to increase the
share reserve by such number of shares of Common Stock as the Board shall
determine, which number shall be less than each of (i) and (ii).  If any
Purchase Right granted under the Plan shall for any reason terminate without
having been exercised, the shares of Common Stock not purchased under such
Purchase Right shall again become available for issuance under the Plan.

4


--------------------------------------------------------------------------------


5.             GRANT OF PURCHASE RIGHTS; OFFERING.

(a)           The Board may from time to time grant or provide for the grant of
Purchase Rights to purchase shares of Common Stock under the Plan to Eligible
Employees in an Offering (consisting of one or more Purchase Periods) on an
Offering Date or Offering Dates selected by the Board.  Each Offering shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate, which shall comply with the requirement of Section 423(b)(5) of the
Code that all Employees granted Purchase Rights shall have the same rights and
privileges.  The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan.  The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed 27 months beginning
with the Offering Date, and the substance of the provisions contained in
Sections 6 through 9, inclusive.

(b)           If a Participant has more than one Purchase Right outstanding
under the Plan, unless he or she otherwise indicates in agreements or notices
delivered hereunder:  (i) each agreement or notice delivered by that Participant
shall be deemed to apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
shall be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) shall be exercised.

6.             ELIGIBILITY.

(a)           Purchase Rights may be granted only to Employees of the Company
or, as the Board may designate as provided in Section 3(b), to Employees of a
Related Corporation.  Except as provided in Section 6(b), an Employee shall not
be eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event shall the required
period of continuous employment be greater than two years.  In addition, the
Board may provide that no Employee shall be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or the Related Corporation is more than 20 hours per
week and/or more than five months per calendar year.

(b)           The Board may provide that each person who, during the course of
an Offering, first becomes an Eligible Employee shall, on a date or dates
specified in the Offering which coincides with the day on which such person
becomes an Eligible Employee or which occurs thereafter, receive a Purchase
Right under that Offering, which Purchase Right shall thereafter be deemed to be
a part of that Offering.  Such Purchase Right shall have the same
characteristics as any Purchase Rights originally granted under that Offering,
as described herein, except that:

(i)            the date on which such Purchase Right is granted shall be the
“Offering Date” of such Purchase Right for all purposes, including determination
of the exercise price of such Purchase Right;

5


--------------------------------------------------------------------------------


(ii)           the period of the Offering with respect to such Purchase Right
shall begin on its Offering Date and end coincident with the end of such
Offering; and

(iii)         the Board may provide that if such person first becomes an
Eligible Employee within a specified period of time before the end of the
Offering, he or she shall not receive any Purchase Right under that Offering.

(c)           No Employee shall be eligible for the grant of any Purchase Rights
under the Plan if, immediately after any such Purchase Rights are granted, such
Employee owns stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or of any Related Corporation.  For
purposes of this Section 6(c), the rules of Section 424(d) of the Code shall
apply in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding Purchase Rights and options shall be
treated as stock owned by such Employee.

(d)           As specified by Section 423(b)(8) of the Code, an Eligible
Employee may be granted Purchase Rights under the Plan only if such Purchase
Rights, together with any other rights granted under all Employee Stock Purchase
Plans of the Company and any Related Corporations, do not permit such Eligible
Employee’s rights to purchase stock of the Company or any Related Corporation to
accrue at a rate which exceeds $25,000 of Fair Market Value of such stock
(determined at the time such rights are granted, and which, with respect to the
Plan, shall be determined as of their respective Offering Dates) for each
calendar year in which such rights are outstanding at any time.

(e)           Officers of the Company and any designated Related Corporation, if
they are otherwise Eligible Employees, shall be eligible to participate in
Offerings under the Plan.  Notwithstanding the foregoing, the Board may provide
in an Offering that Employees who are highly compensated Employees within the
meaning of Section 423(b)(4)(D) of the Code shall not be eligible to
participate.

7.             PURCHASE RIGHTS; PURCHASE PRICE.

(a)           On each Offering Date, each Eligible Employee, pursuant to an
Offering made under the Plan, shall be granted a Purchase Right to purchase up
to that number of shares of Common Stock purchasable either with a percentage or
with a maximum dollar amount, as designated by the Board, but in either case not
exceeding 15%, of such Employee’s Earnings (as defined by the Board in each
Offering) during the period that begins on the Offering Date (or such later date
as the Board determines for a particular Offering) and ends on the date stated
in the Offering, which date shall be no later than the end of the Offering.

(b)           The Board shall establish one or more Purchase Dates during an
Offering as of which Purchase Rights granted pursuant to that Offering shall be
exercised and purchases of shares of Common Stock shall be carried out in
accordance with such Offering.

(c)           In connection with each Offering made under the Plan, the Board
may specify a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering.  In connection with
each Offering made under the Plan, the Board may specify a maximum aggregate
number of shares of Common Stock that may be

6


--------------------------------------------------------------------------------


purchased by all Participants pursuant to such Offering.  In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board may specify a maximum aggregate number of shares of Common Stock that may
be purchased by all Participants on any Purchase Date under the Offering.  If
the aggregate purchase of shares of Common Stock issuable upon exercise of
Purchase Rights granted under the Offering would exceed any such maximum
aggregate number, then, in the absence of any Board action otherwise, a pro rata
allocation of the shares of Common Stock available shall be made in as nearly a
uniform manner as shall be practicable and equitable.

(d)           The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights shall be not less than the lesser of:

(i)            an amount equal to 85% of the Fair Market Value of the shares of
Common Stock on the Offering Date; or

(ii)           an amount equal to 85% of the Fair Market Value of the shares of
Common Stock on the applicable Purchase Date.

8.             PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)           A Participant may elect to authorize payroll deductions pursuant
to an Offering under the Plan by completing and delivering to the Company,
within the time specified in the Offering, an enrollment form (in such form as
the Company may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s Earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions shall
remain the property of the Participant at all times prior to the purchase of
Common Stock, but such Contributions may be commingled with the assets of the
Company and used for general corporate purposes except where applicable law
requires that Contributions be deposited with an independent third party. To the
extent provided in the Offering, a Participant may begin making Contributions
after the beginning of the Offering.  To the extent provided in the Offering, a
Participant may thereafter reduce (including to zero) or increase his or her
Contributions.  To the extent specifically provided in the Offering, in addition
to making Contributions by payroll deductions, a Participant may make
Contributions through the payment by cash or check prior to each Purchase Date
of the Offering.

(b)           During an Offering, a Participant may cease making Contributions
and withdraw from the Offering by delivering to the Company a notice of
withdrawal in such form as the Company may provide.  Such withdrawal may be
elected at any time prior to the end of the Offering, except as provided
otherwise in the Offering.  Upon such withdrawal from the Offering by a
Participant, the Company shall distribute to such Participant all of his or her
accumulated Contributions (reduced to the extent, if any, such Contributions
have been used to acquire shares of Common Stock for the Participant) under the
Offering, and such Participant’s Purchase Right in that Offering shall thereupon
terminate.  A Participant’s withdrawal from an Offering shall have no effect
upon such Participant’s eligibility to participate in any other Offerings under
the Plan, but such Participant shall be required to deliver a new enrollment
form in order to participate in subsequent Offerings.

7


--------------------------------------------------------------------------------


(c)           Purchase Rights granted pursuant to any Offering under the Plan
shall terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility. The Company shall distribute to
such terminated or otherwise ineligible Employee all of his or her accumulated
Contributions (reduced to the extent, if any, such Contributions have been used
to acquire shares of Common Stock for the terminated or otherwise ineligible
Employee) under the Offering.

(d)           Purchase Rights shall not be transferable by a Participant
otherwise than by will, the laws of descent and distribution, or a beneficiary
designation as provided in Section 13.  During a Participant’s lifetime,
Purchase Rights shall be exercisable only by such Participant.

(e)           Unless otherwise specified in an Offering, the Company shall have
no obligation to pay interest on Contributions.

9.             EXERCISE.

(a)           On each Purchase Date during an Offering, each Participant’s
accumulated Contributions shall be applied to the purchase of shares of Common
Stock up to the maximum number of shares of Common Stock permitted pursuant to
the terms of the Plan and the applicable Offering, at the purchase price
specified in the Offering.  No fractional shares shall be issued upon the
exercise of Purchase Rights unless specifically provided for in the Offering.

(b)           If any amount of accumulated Contributions remains in a
Participant’s account after the purchase of shares of Common Stock and such
remaining amount is less than the amount required to purchase one share of
Common Stock on the final Purchase Date of an Offering, then such remaining
amount shall be held in such Participant’s account for the purchase of shares of
Common Stock under the next Offering under the Plan, unless such Participant
withdraws from such next Offering, as provided in Section 8(b), or is not
eligible to participate in such Offering, as provided in Section 6, in which
case such amount shall be distributed to such Participant after the final
Purchase Date, without interest.  If the amount of Contributions remaining in a
Participant’s account after the purchase of shares of Common Stock is at least
equal to the amount required to purchase one whole share of Common Stock on the
final Purchase Date of the Offering, then such remaining amount shall be
distributed in full to such Participant at the end of the Offering.

(c)           No Purchase Rights may be exercised to any extent unless the
shares of Common Stock to be issued upon such exercise under the Plan are
covered by an effective registration statement pursuant to the Securities Act
and the Plan is in material compliance with all laws applicable to the Plan.  If
on a Purchase Date during any Offering hereunder the shares of Common Stock are
not so registered or the Plan is not in such compliance, no Purchase Rights or
any Offering shall be exercised on such Purchase Date, and the Purchase Date
shall be delayed until the shares of Common Stock are subject to such an
effective registration statement and the Plan is in such compliance, except that
the Purchase Date shall not be delayed more than 12 months and the Purchase Date
shall in no event be more than 27 months from the Offering Date.  If, on the
Purchase Date under any Offering hereunder, as delayed to the maximum extent
permissible, the shares of Common Stock are not registered and the Plan is not
in such

8


--------------------------------------------------------------------------------


compliance, no Purchase Rights or any Offering shall be exercised and all
Contributions accumulated during the Offering (reduced to the extent, if any,
such Contributions have been used to acquire shares of Common Stock) shall be
distributed to the Participants.

10.          COVENANTS OF THE COMPANY.

The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Common Stock upon exercise of the
Purchase Rights.  If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
shares of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell shares of Common Stock upon exercise of
such Purchase Rights unless and until such authority is obtained.

11.          USE OF PROCEEDS FROM SHARES OF COMMON STOCK.

Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
shall constitute general funds of the Company.

12.          RIGHTS AS A STOCKHOLDER.

A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired upon
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

13.          DESIGNATION OF BENEFICIARY.

(a)           A Participant may file a written designation of a beneficiary who
is to receive any shares of Common Stock and/or cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to the end of an Offering but prior to delivery to the Participant of
such shares of Common Stock or cash.  In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
during an Offering.  Any such designation shall be on a form provided by or
otherwise acceptable to the Company.

(b)           The Participant may change such designation of beneficiary at any
time by written notice to the Company.  In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares of Common Stock and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its sole
discretion, may deliver such shares of Common Stock and/or cash to the spouse or
to any one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

9


--------------------------------------------------------------------------------


14.          ADJUSTMENTS UPON CHANGES IN SECURITIES; CORPORATE TRANSACTIONS.

(a)           If any change is made in the shares of Common Stock, subject to
the Plan, or subject to any Purchase Right, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan shall be appropriately adjusted in the
type(s), class(es) and maximum number of shares of Common Stock subject to the
Plan pursuant to Section 4(a), and the outstanding Purchase Rights shall be
appropriately adjusted in the type(s), class(es), number of shares and purchase
limits of such outstanding Purchase Rights.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a “transaction not involving the receipt of consideration by the Company.”)

(b)           In the event of a Corporate Transaction, then: (i) any surviving
or acquiring corporation may continue or assume Purchase Rights outstanding
under the Plan or may substitute similar rights (including a right to acquire
the same consideration paid to stockholders in the Corporate Transaction) for
those outstanding under the Plan, or (ii) if any surviving or acquiring
corporation does not continue or assume such Purchase Rights or does not
substitute similar rights for Purchase Rights outstanding under the Plan, then,
the Participants’ accumulated Contributions shall be used to purchase shares of
Common Stock within ten business days prior to the Corporate Transaction under
the ongoing Offering, and the Participants’ Purchase Rights under the ongoing
Offering shall terminate immediately after such purchase.

15.          AMENDMENT OF THE PLAN.

(a)           The Board at any time, and from time to time, may amend the Plan. 
However, except as provided in Section 14 relating to adjustments upon changes
in securities and except as to amendments solely to benefit the administration
of the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Related Corporation, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary for the Plan to satisfy the requirements of Section 423 of the Code
or other applicable laws or regulations.

(b)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Employee Stock Purchase Plans
or to bring the Plan and/or Purchase Rights into compliance therewith.

(c)           The rights and obligations under any Purchase Rights granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
except: (i) with the consent of the person to whom such Purchase Rights were
granted, or (ii) as necessary to comply with any laws or governmental
regulations (including, without limitation, the provisions of the Code and the
regulations promulgated thereunder relating to Employee Stock Purchase Plans).

10


--------------------------------------------------------------------------------


16.          TERMINATION OR SUSPENSION OF THE PLAN.

(a)           The Board in its discretion may suspend or terminate the Plan at
any time.  Unless sooner terminated, the Plan shall terminate at the time that
all of the shares of Common Stock reserved for issuance under the Plan, as
increased and/or adjusted from time to time, have been issued under the terms of
the Plan.  No Purchase Rights may be granted under the Plan while the Plan is
suspended or after it is terminated.

(b)           Any benefits, privileges, entitlements and obligations under any
Purchase Rights while the Plan is in effect shall not be impaired by suspension
or termination of the Plan except (i) as expressly provided in the Plan or with
the consent of the person to whom such Purchase Rights were granted, (ii) as
necessary to comply with any laws,  regulations, or listing requirements, or
(iii) as necessary to ensure that the Plan and/or Purchase Rights comply with
the requirements of Section 423 of the Code.

17.          EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no Purchase
Rights shall be exercised unless and until the Plan has been approved by the
stockholders of the Company within 12 months before or after the date the Plan
is adopted by the Board.

18.          MISCELLANEOUS PROVISIONS.

(a)           The Plan and Offering do not constitute an employment contract. 
Nothing in the Plan or in the Offering shall in any way alter the at will nature
of a Participant’s employment or  be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(b)           The provisions of the Plan shall be governed by the laws of the
State of California without resort to that state’s conflicts of laws rules.

 

11


--------------------------------------------------------------------------------


 

METABASIS THERAPEUTICS, INC.

AMENDED AND RESTATED

2004 EMPLOYEE STOCK PURCHASE PLAN OFFERING DOCUMENT

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the Metabasis Therapeutics, Inc. 2004 Employee
Stock Purchase Plan.

1.             GRANT; OFFERING DATE.

(a)           The Board hereby authorizes a series of Offerings pursuant to the
terms of this Offering document.

(b)           The first Offering hereunder (the “Initial Offering”) shall begin
on the date the Company’s Common Stock is first offered to the public under a
registration statement declared effective under the Securities Act (the “IPO
Date”) and shall end on June 30, 2006, unless terminated earlier as provided
below.  After the Initial Offering, an additional new Offering shall begin on
the day after the first Purchase Date of the immediately preceding Offering. 
The first day of an Offering is that Offering’s “Offering Date.”  Except as
provided below, each Offering shall be approximately 24 months in duration, with
four Purchase Periods which, except for the first Purchase Period of the Initial
Offering (which may be longer or shorter than 6 months) shall be approximately 6
months in length.  Except as provided below, a Purchase Date is the last day of
a Purchase Period or of an Offering, as the case may be.  The Initial Offering
shall consist of four Purchase Periods with the first Purchase Period of the
Initial Offering ending on December 31, 2004.

(c)           Notwithstanding the foregoing: (i) if any Offering Date falls on a
day that is not a Trading Day, then such Offering Date shall instead fall on the
next subsequent Trading Day, and (ii) if any Purchase Date falls on a day that
is not a Trading Day, then such Purchase Date shall instead fall on the
immediately preceding Trading Day.

(d)           Prior to the commencement of any Offering, the Board may change
any or all terms of such Offering and any subsequent Offerings.  The granting of
Purchase Rights pursuant to each Offering hereunder shall occur on each
respective Offering Date unless prior to such date (i) the Board determines that
such Offering shall not occur, or (ii) no shares of Common Stock remain
available for issuance under the Plan in connection with the Offering.

(e)           If the Company’s accountants advise the Company that the
accounting treatment of purchases under the Plan will change or has changed in a
manner that the Company determines is detrimental to its best interests, then
the Company may, in its discretion, take any or all of the following actions: 
(i) terminate each ongoing Offering as of the next Purchase Date (after the
purchase of stock on such Purchase Date) under such Offering; (ii) set a new
Purchase Date for each ongoing Offering and terminate each such Offering after
the purchase of stock on such Purchase Date; (iii) amend the Plan and one or
more of the ongoing Offerings to reduce or

1


--------------------------------------------------------------------------------


eliminate an accounting treatment that is detrimental to the Company’s best
interests and (iv) terminate each ongoing Offering and refund any money
contributed to the participants.

(f)            Notwithstanding anything in this Section 1 to the contrary, if on
the first day of a new Purchase Period during an Offering the Fair Market Value
of a share of Common Stock is less than it was on the Offering Date for that
Offering, then the Offering shall immediately terminate and that day shall
become the Offering Date, and the Participants who were enrolled in the
terminated Offering shall automatically be enrolled in the new Offering that
starts on such day.

2.             ELIGIBLE EMPLOYEES.

(a)           Each Eligible Employee who, on the Offering Date of an Offering
hereunder, is (i) an employee of the Company; (ii) an employee of a Subsidiary
incorporated in the United States; or (iii) an employee of a Subsidiary that is
not incorporated in the United States, provided that the Board or Committee has
designated the employees of such Subsidiary as eligible to participate in the
Offering, shall be granted a Purchase Right on the Offering Date of such
Offering.

(b)           Notwithstanding the foregoing, the following Employees shall not
be Eligible Employees or be granted Purchase Rights under an Offering:

(i)            part-time or seasonal Employees whose customary employment is 20
hours per week or less or five months per calendar year or less;

(ii)           5% stockholders (including ownership through unexercised and/or
unvested stock options) as described in Section 6(c) of the Plan; or

(iii)         Employees in jurisdictions outside of the United States if, as of
the Offering Date of the Offering, the grant of such Purchase Rights would not
be in compliance with the applicable laws of any jurisdiction in which the
Employee resides or is employed.

(c)           Notwithstanding the foregoing, each person who first becomes an
Eligible Employee during an ongoing Offering shall not be able to participate in
such Offering.

3.             PURCHASE RIGHTS.

(a)           Subject to the limitations herein and in the Plan, a Participant’s
Purchase Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to 15% of such Participant’s Earnings paid during the period
of such Offering beginning immediately after such Participant first commences
participation; provided, however, that no Participant may have more than 15% of
such Participant’s Earnings applied to purchase shares of  Common Stock under
all ongoing Offerings under the Plan and all other plans of the Company and
Related Corporations that are intended to qualify as Employee Stock Purchase
Plans.

(b)           For Offerings hereunder, “Earnings” means the base compensation
paid to a Participant, including all salary, wages (including amounts elected to
be deferred by the Participant, that would otherwise have been paid, under any
cash or deferred arrangement or

2


--------------------------------------------------------------------------------


other deferred compensation program established by the Company or a Related
Corporation), but excluding all overtime pay, commissions, bonuses, and other
remuneration paid directly to such Participant,  profit sharing, the cost of
employee benefits paid for by the Company or a Related Corporation, education or
tuition reimbursements, imputed income arising under any Company or Related
Corporation group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
contributions made by the Company or a Related Corporation under any employee
benefit plan, and similar items of compensation.

(c)           Notwithstanding the foregoing, the maximum number of shares of
Common Stock that a Participant may purchase on any Purchase Date in an Offering
shall be such number of shares as has a Fair Market Value (determined as of the
Offering Date for such Offering) equal to (x) $25,000 multiplied by the number
of calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares of 
Common Stock (determined as of the relevant Offering Date with respect to such
shares) that, for purposes of the limitation of Section 423(b)(8) of the Code,
are attributed to any of such calendar years in which the Purchase Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company or Related Corporation plans intended to
qualify as Employee Stock Purchase Plans, and (ii) the number of shares subject
to other Purchase Rights outstanding on the Offering Date for such Offering
pursuant to the Plan or any other such Company or Related Corporation Employee
Stock Purchase Plan.

(d)           The maximum aggregate number of shares of Common Stock available
to be purchased by all Participants on a Purchase Date shall be the number of
shares of Common Stock then remaining available under the Plan.  If the
aggregate purchase of shares of Common Stock upon exercise of Purchase Rights
granted under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.

(e)           Notwithstanding the foregoing, the maximum number of shares of
Common Stock that an Eligible Employee may purchase on any Purchase Date during
any Offering shall not exceed 2,500 shares.

4.             PURCHASE PRICE.

The purchase price of shares of Common Stock under an Offering shall be the
lesser of: (i) 85% of the Fair Market Value of such shares of Common Stock on
the applicable Offering Date, or (ii) 85% of the Fair Market Value of such
shares of  Common Stock on the applicable Purchase Date, in each case rounded up
to the nearest whole cent per share.  For the Initial Offering, the Fair Market
Value of the shares of Common Stock at the time when the Offering commences
shall be the price per share at which shares are first sold to the public in the
Company’s initial public offering as specified in the final prospectus for that
initial public offering.

3


--------------------------------------------------------------------------------


5.             PARTICIPATION.

(a)           An Eligible Employee may elect to participate in an Offering on
the Offering Date. An Eligible Employee shall elect his or her payroll deduction
percentage on such enrollment form as the Company provides. The completed
enrollment form must be delivered to the Company prior to the date participation
is to be effective, unless a later time for filing the enrollment form is set by
the Company for all Eligible Employees with respect to a given Offering. Payroll
deduction percentages must be expressed in whole percentages of Earnings, with a
minimum percentage of 1% and a maximum percentage of 15%.  Except as provided in
paragraph (e) below with respect to the Initial Offering, Contributions may be
made only by way of payroll deductions.

(b)           A Participant may decrease his or her participation level twice
during a Purchase Period.  In addition, (i) a Participant may decrease to 0% his
or her participation level only once during a Purchase Period and (ii) a
Participant may increase his or her participation level during a Purchase
Period, to be effective upon the commencement of the next Purchase Period.  Any
such increase or decrease in participation level shall be made by delivering a
notice to the Company or a designated Subsidiary in such form as the Company
provides prior to the ten day period (or such shorter period of time as
determined by the Company and communicated to Participants) immediately
preceding the next Purchase Date of the Purchase Period for which it is to be
effective.

(c)           A Participant may withdraw from an Offering and receive a refund
of his or her Contributions (reduced to the extent, if any, such Contributions
have been used to acquire shares of  Common Stock for the Participant on any
prior Purchase Date) without interest, at any time prior to the end of the
Offering, excluding only each ten day period immediately preceding a Purchase
Date (or such shorter period of time determined by the Company and communicated
to Participants), by delivering a withdrawal notice to the Company or a
designated Subsidiary in such form as the Company provides.  A Participant who
has withdrawn from an Offering shall not again participate in such Offering, but
may participate in subsequent Offerings under the Plan in accordance with the
terms of the Plan and the terms of such subsequent Offerings.

(d)           Notwithstanding the foregoing or any other provision of this
Offering document or of the Plan to the contrary, neither the enrollment of any
Eligible Employee in the Plan nor any forms relating to participation in the
Plan shall be given effect until such time as a registration statement covering
the registration of the shares under the Plan that are subject to the Offering
has been filed by the Company and has become effective.

(e)           Notwithstanding the foregoing or any other provision of this
Offering document or of the Plan to the contrary, with respect to the Initial
Offering only, each Eligible Employee who is employed on the IPO Date
automatically shall be enrolled in the Initial Offering, with a Purchase Right
to purchase up to the number of shares of Common Stock that are purchasable with
15% of the Eligible Employee’s Earnings, subject to the limitations set forth in
Section 3(c)-(e) above.  Following the filing of an effective registration
statement pursuant to a Form S-8, such Eligible Employee shall be provided a
certain period of time, as determined by the Company in its sole discretion,
within which to elect to authorize payroll deductions for the purchase of shares
during the Initial Offering (which may be for a percentage that is less than

4


--------------------------------------------------------------------------------


15% of the Eligible Employee’s Earnings).  If such Eligible Employee elects not
to authorize such payroll deductions, the Eligible Employee instead may purchase
shares of Common Stock under the Plan by delivering a single cash payment for
the purchase of such shares to the Company or a designated Subsidiary prior to
the ten day period (or such shorter period of time as determined by the Company
and communicated to Participants) immediately preceding the Purchase Date under
the Initial Offering.  If an Eligible Employee neither elects to authorize
payroll deductions nor chooses to make a cash payment in accordance with the
foregoing sentence, then the Eligible Employee shall not purchase any shares of
Common Stock during the Initial Offering.  After the end of the Initial
Offering, in order to participate in any subsequent Offerings, an Eligible
Employee must enroll and authorize payroll deductions prior to the commencement
of the Offering, in accordance with paragraph (a) above; provided, however, that
once an Eligible Employee enrolls in an Offering and authorizes payroll
deductions (including in connection with the Initial Offering), the Eligible
Employee automatically shall be enrolled for all subsequent Offerings until he
or she elects to withdraw from an Offering pursuant to paragraph (c) above or
terminates his or her participation in the Plan.

6.             PURCHASES.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.

7.             NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering, shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five days
after deposit in the United States mail, postage prepaid.

8.             EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

9.             OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering.  The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan.  In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

5


--------------------------------------------------------------------------------